Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-23-2007

USA v. Ladson
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1819




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Ladson" (2007). 2007 Decisions. Paper 550.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/550


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                            NOT PRECEDENTIAL

    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT


                   No. 05-1819


        UNITED STATES OF AMERICA

                         v.

             MALCOLM LADSON,

                                 Appellant.




  On Appeal from the United States District Court
     for the Eastern District of Pennsylvania
             (D.C. No. 04-cr-00697-1)
    District Judge: Hon. William H. Yohn, Jr.


    Submitted under Third Circuit LAR 34.1(a)
               on March 29, 2007


Before: FISHER, JORDAN and ROTH, Circuit Judges

         (Opinion filed: August 23, 2007)




                  OPINION
ROTH, Circuit Judge:

         A jury found Malcolm Ladson guilty of one count of conspiracy to commit robbery

in violation of 18 U.S.C. § 1951(a). Ladson now asks us to vacate his conviction and dismiss

the indictment based on the government’s allegedly intentional and prejudicial pre-indictment

delay.    Alternatively, Ladson asks us to remand for a new trial based on the jury’s

consideration of an allegedly suggestive and unreliable identification. Because we find no

violation of due process on either of these grounds, we will affirm Ladson’s conviction.

I.       BACKGROUND

         On October 28, 1999, four men met in Philadelphia, drove to the Gold Valley Jewelry

Store at the Security Square Mall in Woodlawn, Maryland, put on ski masks and gloves and

committed a “smash and grab” robbery. The men fled the scene in a white Chevrolet which

was later determined to have been stolen. After receiving a call of a robbery in progress, a

Baltimore police detective followed the Chevrolet to a secluded area near the mall, where the

occupants of the car fled into a wooded area. While fleeing, the men left behind evidence

including jewelry from the store, hammers, ski masks, and gloves. Another Baltimore police

officer, Isaac Weinstein, had positioned himself on a secluded street adjacent to the wooded

area. There, Office Weinstein observed two cars – a white Acura following a dark-colored

vehicle – emerge quickly from the area where the Chevrolet had been abandoned. Officer

Weinstein unsuccessfully attempted to stop both cars. However, he was able to view the

driver of the dark-colored car by shining a bright flashlight on the driver’s face for a few



                                              2
seconds at close range. The Acura and its occupants were eventually apprehended, and the

driver, David Story, pleaded guilty, cooperated with the government, and testified at

Ladson’s trial. The dark-colored car and its occupants escaped.

       Approximately seven months later, at roll call, Officer Weinstein saw an internal

Baltimore police flyer issued in connection with a different “smash and grab” robbery of a

jewelry store in Baltimore County. The flyer showed full-face black-and-white photographs

of the four suspects in that robbery, including a photograph of Ladson. In text toward the

bottom of the flyer, Ladson was mentioned by name as a suspect in the Gold Valley Jewelry

Store robbery, but the flyer did not indicate which photo depicted him. When Officer

Weinstein saw Ladson’s photograph, he immediately recognized him as the driver of the

dark-colored car that had fled the scene near the Security Square Mall. Officer Weinstein

later identified Ladson at trial and testified that he had “no doubt” that Ladson was the driver

he had seen. Officer Weinstein’s testimony was corroborated by Story’s testimony, including

Story’s assertion that he and Ladson had met in Philadelphia to discuss plans for robbing

jewelry stores in Maryland, and by DNA evidence linking Ladson to one the ski masks found

in the woods near the mall.

       The police and FBI apparently completed their investigation in July 2001. However,

for unknown reasons, the government did not obtain an indictment against Ladson until

approximately three years later, on October 28, 2004, one day before the statute of limitations

expired. Prior to trial, Ladson filed a motion to dismiss the indictment on the basis of the



                                               3
government’s allegedly unconstitutional pre-indictment delay. The District Court held a

hearing, found insufficient evidence of intentional delay, and accordingly denied the motion

to dismiss. Ladson also filed a motion to suppress Officer Weinstein’s identification. The

District Court held another hearing, found that the procedures used were not unduly

suggestive and that the identification itself was sufficiently reliable, and accordingly denied

the motion.

       After trial, the District Court considered Ladson’s pro se motion to reconsider the

denial of his motion to dismiss the indictment. In his pro se motion, Ladson argued, for the

first time and without supporting evidence, that his father, who had died on January 4, 2004,

could have provided testimony supporting his alibi defense were it not for the government’s

delay in obtaining an indictment. At the post-trial hearing, the District Court noted that the

death of Ladson’s father presumably was known to Ladson at the time he filed his motion

to dismiss and thus should have been addressed at that time. In light of this fact, the District

Court concluded that Ladson’s pro se motion sounded in ineffective assistance of counsel –

an argument reserved for collateral proceedings pursuant to 28 U.S.C. § 2255 – and therefore

the court denied the pro se motion. This timely appeal followed.

II.    DISCUSSION

       The District Court had subject matter jurisdiction under 18 U.S.C. § 3231. We have

appellate jurisdiction under 28 U.S.C. § 1291.




                                               4
       A. The Government’s Pre-Indictment Delay

       With respect to the District Court’s denial of Ladson’s motion to dismiss the

indictment for allegedly unconstitutional delay, we review the court’s findings concerning

intentional delay and actual prejudice for clear error. United States v. Ismaili, 828 F.2d 153,

169 (3d Cir. 1987).

       Although the statute of limitations is the “primary guarantee against bringing overly

stale criminal charges,” United States v. Marion, 404 U.S. 307, 322 (1971), it “does not fully

define the [defendant’s] rights with respect to the events occurring prior to indictment.” Id.

at 324. Regardless of the statute of limitations, a pre-indictment delay can be considered a

due process violation warranting dismissal of the indictment if the defendant can prove both

“(1) that the government intentionally delayed bringing the indictment in order to gain some

advantage over him, and that (2) this intentional delay caused the defendant actual

prejudice.” Ismaili, 828 F.2d at 167 (citing Marion, 404 U.S. at 325).

       In attempting to prove the first prong, i.e., intentional delay, Ladson first points us to

the three-plus years of government inaction between the completion of the investigation and

the return of the indictment. Ladson then surmises that it is “obvious” that this delay was

intentional and designed to gain a tactical advantage because the prosecution offered no

explanation for the delay at the motion to dismiss hearing. This is the entirety of Ladson’s

argument regarding intent.




                                               5
       While it is true that the prosecutor offered no definite explanation, there is nothing in

the record to suggest a nefarious purpose on the part of the government. AUSA Thomas

Perricone advised the court that he had been first assigned to the case a week before it was

indicted, that he had no first-hand knowledge of the history of the case or the reason for the

delay, that his understanding was that the people previously assigned to the case did not

indict because of other pressing responsibilities, and that the case was reassigned to him in

order to secure an indictment before the statute of limitations expired. Ladson responded

simply by arguing that the circumstantial evidence, i.e., the three-year delay, was enough by

itself to meet his burden of proof regarding intent. The District Court disagreed. We cannot

say that the District Court committed clear error in making this factual finding.1

       B. Officer Weinstein’s Identification

       We review the District Court’s denial of Ladson’s motion to suppress Officer

Weinstein’s identification testimony for abuse of discretion. United States v. Mathis, 264

F.3d 321, 331 (3d Cir. 2001). If the admission of Officer Weinstein’s identification violated

due process, we consider whether this error was harmless. United States v. Brownlee, 454

F.3d 131, 137 (3d Cir. 2006).



   1
     In any case, the record reveals that Ladson did not suffer actual prejudice. Ladson’s
claims at the hearing were entirely speculative, as he failed to identify any specific evidence
that had actually become unavailable as a result of the pre-indictment delay. Although
Ladson claimed later, in his pro se motion for reconsideration, that his dead father could have
provided an alibi defense were it not for the government’s delay, the District Court correctly
concluded that Ladson had waived this argument as it was available to him at the time he
filed his motion to dismiss.

                                               6
       An in-court identification of a defendant tainted by a pre-accusatorial “identification

procedure that is both (1) unnecessarily suggestive and (2) creates a substantial risk of

misidentification” is suppressible on due process grounds. Id. (citing Manson v. Brathwaite,

432 U.S. 98, 107 (1977)). The defendant bears the burden of proof on the issue of

impermissible suggestiveness. United States v. Clausen, 328 F.3d 708, 713 (3d Cir. 2003).

“[S]howing a witness a photographic array can constitute a denial of due process when police

attempt to emphasize the photograph of a given suspect, or when the circumstances

surrounding the array unduly suggest who an identifying witness should select.” United

States v. Lawrence, 349 F.3d 109, 115 (3d Cir. 2003) (citing Simmons v. United States, 390

U.S. 377, 383 (1968)). The suggestiveness of a photo array is determined by examining the

totality of the circumstances. Lawrence, 349 F.3d at 115 (citing Neil v. Biggers, 409 U.S.

188, 199 (1972)). With regard to the second prong of the test, concerning the overall

reliability of the identification, we consider several factors, including “the opportunity of the

witness to view the criminal at the time of the crime, the witness’ degree of attention, the

accuracy of the witness’ prior description of the criminal, the level of certainty demonstrated

by the witness at the confrontation, and the length of time between the crime and the

confrontation.” Biggers, 409 U.S. at 199-200.

       Ladson argues that the procedure underlying Officer Weinstein’s identification was

unnecessarily and impermissibly suggestive because the police flyer upon which that

identification was based mentioned Ladson’s name and stated that he was as a suspect in the



                                               7
Gold Valley Jewelry Store robbery. Ladson’s argument fails for three reasons. First, the

District Court explicitly found that, when Officer Weinstein saw the flyer, he immediately

recognized Ladson as the driver of the dark-colored car, and did so prior to seeing Ladson’s

name listed at the bottom of the flyer in connection with the Gold Valley robbery. Ladson

does not challenge this finding and, in any case, it is not clearly erroneous in light of Officer

Weinstein’s testimony at the suppression hearing, which the District Court found to be

credible. Second, even if Officer Weinstein’s testimony was not credible, the flyer does not

indicate which photograph depicts Ladson. Furthermore, none of the photographs stand out

as each is the same size and style and each depicts a heavy-set African-American man in his

late twenties or early thirties, which matches the description in the written report Officer

Weinstein made after the Security Square Mall incident. Third, as noted by the District

Court, we affirmed a similar identification procedure in United States v. Stevens, 935 F.2d

1380, 1390 (3d Cir. 1991).

       Following our reasoning in Stevens, we find no error in the District Court’s conclusion

that Ladson failed to prove that the police flyer was unnecessarily suggestive, even though

the flyer may have had some suggestive attributes.2 Therefore, the District Court did not




   2
     Ladson relies heavily on Manson v. Brathwaite, but that case is inapposite as it deals
with a witness who was shown a single photograph in the context of and for the express
purpose of making a photographic identification of the perpetrator of a particular crime. 432
U.S. at 108. The other cases cited by Ladson are also inapposite and, regardless, are from
other circuits and thus not binding on this Court.

                                               8
abuse its discretion in denying Ladson’s motion to suppress.3

III.       CONCLUSION

           For the foregoing reasons, we will AFFIRM the District Court’s judgment of

conviction.




       3
       Even if the identification procedures used in the instant case were unnecessarily
suggestive, the record developed at the suppression hearing adequately supports the District
Court’s conclusion that Officer Weinstein’s identification of Ladson was reliable, i.e., there
was not a substantial risk of misidentification. The record demonstrates that Officer
Weinstein was able to get a good look at Ladson by shining a powerful police flashlight at
his face at very close range for the specific purpose of identifying him later. Furthermore,
Officer Weinstein’s identification was corroborated by David Story’s testimony and the
physical DNA evidence.

                                              9